Mb. Justice Oóbdova Dávila
delivered the opinion of the Court.
Manuel Moraza purchased an nrban property of 18,274.33 meters in the ward of Santurce, Municipality of San Juan, at the public sale held by the collector of internal revenue on February 29, 1932, for the collection of taxes due on said property by Octaviano J. Herrera. The certificate of purchase issued by the collector of internal revenue recites that *809the property is subject to a mortgage lien in favor of J. Ochoa & Bro., which lien is represented by a note. On July 22, 1933, said certificate was presented for record in the registry of property. The registrar refused to make the record sought in the following decision:
“Record of this document is denied on the ground that the property to which it refers, such as the same is described and determined, is not recorded in the name of Octaviano J. Herrera or of any other person; and, further, because on the assumption that the mortgage in favor of J. Ochoa and Brother, which burdens it according to the title, is represented by a promissory note, proper notices (edictos) have not been published, in accordance with the law, notifying the sale to the subsequent holders of the note or notes which represent said mortgage. A cautionary notice of such denial lias been entered for the statutory period of 120 days, at folio 210 of voluma 161 of Santurce, North Section, property No. 6944, inscription A.”
The appellant urges that the registrar erred in denying the record of the certificate of sale on the ground that the property is not recorded in the name of Octaviano J. Herrera ■or of any other person, since the certificate issued by the registrar himself shows that the spouses Octaviano J. Herrera and Maria Grorbea recorded in the registry of property an «state containing 47,935.93 meters, from which they segregated two parcels: one of 9,271.85 meters which was recorded in the registry of property, and another of 9,002.48 meters which was also recorded in the registry, both parcels forming, when added, the property of 18,274.33 meters described in the certificate of purchase of the property, sold at public auction and awarded to the appellant.
We are of opinion that the registrar was justified in denying the record. The circumstance that the total area of both parcels is equal to that which is stated in the certificate of purchase, does not necessarily mean that the property sold is composed of those two parcels. If the fact is as claimed, the collector of internal revenue should have stated in the *810certificate that tlie property sold at auction was formed by consolidating tbe two parcels of land. Tbe registrar can not guess, without precise information to justify bis conclusion,, that two tracts of land appearing in tbe registry recorded in tbe name of Octaviano J. Herrera form, by adding their respective areas, tbe property wbicb was tbe object of tbe public sale and wbicb is described in tbe certificate.
As to tbe second ground adduced by tbe registrar to deny tbe record, if tbe mortgage is actually represented by notes, service of notice by publication must be resorted to in accordance with tbe doctrine laid down in tbe case of Moraza v. Registrar, decided today, ante, p. 804.
Tbe decision appealed from must be affirmed.